FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARIA DEL RIO ROCIO JIMINEZ,                     No. 11-56605

               Petitioner - Appellant,           D.C. No. 3:10-cv-01528-JAH

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General
and LAURA DUFFY, U.S. Attorney,
Southern District, San Diego,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Maria Del Rio Rocio Jiminez appeals from the district court’s judgment

denying her 28 U.S.C. § 2241 habeas petition. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Singh v. Holder, 638 F.3d 1196, 1202 (9th

Cir. 2011), and we affirm.

      Jiminez challenges her 2009 guilty-plea conviction on the ground that

counsel was ineffective by failing to inform her of the possible immigration

consequences of her plea, as required under Padilla v. Kentucky, 130 S. Ct. 1473

(2010). However, because Jiminez’s conviction became final before the Supreme

Court decided Padilla, she cannot rely on that case to establish that counsel

performed deficiently. See Chaidez v. United States, 133 S. Ct. 1103, 1113 (2013)

(holding that Padilla does not apply retroactively). Moreover, Jiminez cannot

demonstrate prejudice because she was informed of the possible immigration

consequences by the plea agreement and at the plea colloquy. See Lafler v.

Cooper, 132 S. Ct. 1376, 1384 (2012) (to establish prejudice, “a defendant must

show the outcome of the plea process would have been different with competent

advice”).

      AFFIRMED.




                                          2                                     11-56605